DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to an apparatus for recovering MEG.
Group II, claim(s) 9-16, drawn to a method for recovering MEG.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus which can carry out a method of recovering mono-ethylene glycol (MEG) from a raw material including water, the MEG, high soluble salts, and low soluble salts, the method comprising: (a) removing the low soluble salts from the raw material; (b) forming a first treated solution by vaporizing a certain amount of the water from the raw material from which the low soluble salts are removed; (c) removing the high soluble salts from the first treated solution; (d) forming a second treated solution by vaporizing the water from the first treated solution from which the high soluble salts are removed; and (e) recovering the second treated solution., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kaasa et al. (US 2013/0018293), hereafter referred to as Kaasa, in view of Moen et al. (US 2014/0256990), hereafter referred to as Moen.  

(b) Forming a first treated solution (bottoms liquid) 10 by vaporizing, i.e. in first distillation vessel 1, a certain amount of the water the raw material 9a (Figure 1, paragraphs [0044] and [0045]); 
(c) Removing high soluble salts from the first treated solution 10 using solids removable unit 8 (Figure 1, paragraphs [0044] and [0045]);
(d) Forming a second treated solution (salt free lean inhibitor) 16 by vaporizing, i.e. in second distillation vessel 4, the water from the first treated solution from which the high soluble salts are removed 24, i.e. after the first treated solution is returned to the first distillation vessel 1 and then fed to the second 4 via line 15, (Figure 1, paragraphs [0044] and [0045]); and
(e) recovering the second treated solution (Figure 1, paragraphs [0044] and [0045]).
Kaasa does not explicitly teach a step of (a) removing the low soluble salts from the raw material prior to step (b) of forming the first treated solution.
Moen teaches a method for recovering hydrate inhibitor from a raw material comprising a first hydrate inhibitor (e.g. MEG), water, and salts (abstract, paragraphs [0001]-[0003]). The process of Moen comprises a step of removing high soluble salts from the raw material using a solid separation unit 20 (e.g. centrifuge) prior to feeding said raw material to a first distillation column (reconcentration unit) 60 to form a first treated solution therefrom (Figure 1, paragraphs [0048]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kaasa in view of Moen by adding a step of (a) removing the low soluble salts from the raw material, i.e. by way of a solids separation unit such as a centrifuge, prior to step (b) of forming the first treated solution, in order to remove low soluble salts from the raw material of Kaasa. 

A telephone call was made to Stuart Mayer on 2/2/2020 to request an oral election to the above restriction requirement, but did not result in an election being made.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The USPTO has provided a human translation of the Kim et al. article ("PROPOSAL FOR MEG REGENERATION PROCESS EFFICIENT CONCERNING MONOVALENT PRECIPITATION PREVENTION") cited by Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772